Citation Nr: 1311974	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  11-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and December 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran withdrew his request for a Board hearing.  In December 2012, the Board remanded the claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

In March 2013, the Veteran submitted a letter to the Board, which although unclear, appears to raise a claim of entitlement to service connection for peripheral artery disease.  It that is his intent, he should so indicate, with specificity, to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action is warranted, in part in view of recent contact that the Veteran has had at the VA.

A June 1994 decision from the Social Security Administration indicates that the Veteran was found disabled due to a combination of conditions, including an anxiety disorder.  An October 2006 VA outpatient treatment note reflects that he was receiving disability benefits from Social Security Administration.  Although a copy of the June 1994 SSA determination is of record, the underlying medical records supporting that decision have not been obtained.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

In December 2012, the Board remanded the claims in part to obtain a VA examination and medical opinion concerning the severity of his service-connected PTSD and its effect on his employability.  A VA examination was scheduled for a date in January 2013, but the Veteran failed to report.  Recent communication from the Veteran, through the RO, indicates that appellant missed his January 2013 as he had been hospitalized 2 days earlier for surgery.  He indicated that he had notified the VA and was willing to report for an examination.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  As the Veteran indicates that he is willing to report for another VA examination, schedule him for an examination by a VA psychiatrist or psychologist, preferably by an examiner who has not seen him previously, to determine the extent of the service-connected PTSD.  The claims folder must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to the service-connected PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD. The examiner should identify and describe all current manifestations of the condition.  A Global Assessment of Functioning (GAF) score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner should determine the effect of the service-connected PTSD on employability with a complete discussion of all functional impairments as they would impact social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims on appeal.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

